FILED
                             NOT FOR PUBLICATION                             JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAUDAGAR SINGH,                                  No. 09-73305

               Petitioner,                       Agency No. A073-413-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Saudagar Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and we review de novo questions of law. Socop-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir. 2001) (en banc). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Singh’s third motion to

reopen, filed twelve years after the final order of removal, as time- and number-

barred. See 8 C.F.R. § 1003.2(c)(2). Singh’s contention that the time and number

limits on motions to reopen set forth in the Illegal Immigration Reform and

Immigrant Responsibility Act (“IIRIRA”) do not apply to his motion is misplaced

because the regulations setting the time and number limits were promulgated prior

to the effective date of IIRIRA. See 8 C.F.R. § 3.2(c)(2) (1996), as revised by 61

Fed.Reg. 18900 (April 29, 1996); Socop-Gonzalez, 272 F.3d at 1183, 1191-92

(applying 8 C.F.R. § 3.2(c)(2) to an untimely motion to reopen where removal

proceedings were instituted in 1995).

      Contrary to Singh’s contention, he is not entitled to remand under Nevarez

Nevarez v. Holder, 512 F.3d 605, 608 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-73305